UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported event): January 7, 2009 BPW ACQUISITION CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-33979 26-1259837 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 750 Washington Boulevard, Stamford, Connecticut 06901 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (203) 653-5800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On January 7, 2010, BPW Acquisition Corp. issued the press release attached as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Exhibit Title Press release dated January 7, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPW ACQUISITION CORP. Date: January 7, 2010By: /s/ Richard J. Jensen Name:Richard J. Jensen Title: SVP Exhibit Index Exhibit Number Exhibit Title Press release dated January 7, 2010.
